MATTER OE B

G--

In DEPORTATION Proceedings
A-8804968
Decided by Board November 14, 1958
Deportability—Assisting aliens to enter illegally—"Gain" is present where assisted aliens paid for gasoline and expenses.
Payment for gasoline and promise of additional monetary compensation constitute "gain" rendering respondent deportable under section 241(a) (13) of
the 1952 act for having assisted other aliens to enter the United States
illegally.
Guyana
Order: Act of 1912—Section 241(a) (13) (8 U.S.C. 1251(a) (131)—Knowingly
and for gain assisted other aliens to enter in violation of law.
BEFORE THE BOARD

Discussion: The case comes forward on appeal from the order
of the special inquiry officer dated October 3, 1958, directing that
the respondent be deported on the charge contained in the order to
show cause.
The respondent is a native and citizen of Mexico who last entered
the United States at El Paso, Texas, 011 August 25, 1958. He was
admitted for permanent residence on December 14, 1954, and he
maintains a mailing address in El Paso, Texas, although he has
been living with his Mexican-citizen wife and children in Juarez,
Chihuahua, Mexico.
The respondent has admitted the allegations in the order to show
cause that on August 25, 1958, he assisted 3 aliens to enter the
United States; that he knew that they were entering the United
States to proceed to Levelland, 'Texas, to seek employment and were
not in possession of proper documents to do so. He has, however,
denied the allegations in the order to show cause and the finding of
fact made by the special inquiry officer that in return for his
assistance to these aliens he received monetary consideration. Since
it is conceded that the respondent knowingly assisted these aliens
to enter the United States, the only issue, presented is whether such
assistance was for gain which is an element necessary to sustain the
182

charge under section 241(a) (13) of the Immigration and Nationality Act.
The respondent executed sworn statements on August 25, and
August 23, 1958, before two different immigrant inspectors, the first
at Ysleta, Texas, and the second at El Paso, Texas. to the first
statement the respondent testified that one of the aliens, Ag ave him $5 for gasoline and expenses and agreed to give
him an additional $20 after obtaining work. A second alien,
agreed to pay him whatever it would cost to go to
Levelland, Texas, by bus which has been ascertained to be approximaiely 012. The third alien, borrowed $10 from a
woman in El Paso which he agreed to use for expenses for the trip
but did not offer to pay any more. The second statement repeated
the declarations concerning the money to be paid by the aliens for
transporting them to Levelland, Texas.
At the hearing the respondent identified the affidavit made by
him but claimed that the part about $20 additional payment was
never mentioned. He did, however, admit that he was given $5
for gasoline and trip expenses. He denied he received any part
of the $10 that M— (the third alien) borrowed. He also denied
that the aliens he assisted promised to pay him additional money
at a later date but that he took them along because he was looking
for a job and they had told him about the job.
M, admittnd that he gave the respondent $5
The alien, A
for gasoline but stated that he was not being charged an additional
$20 after he found work in the United States; however, it would
have been up to the aliens once they were there if they wanted to
pay anything for respondent's services. There was introduced into
evidence a sworn statement made by this witness, A M—,
executed on August 26, 1958, at Ysleta, Texas, before an immigration officer in which the witness stated that he made arrangements
with the respondent -to go to Levelland to find work and the respondent said he could borrow a car and take 3 persons along to
look for work if they would help pay expenses and pay him more
after finding work; that he paid the respondent $5 and told him
he would pay him $20 after finding work.
, testified that he was invited by
The (third) alien, A—M
one of the assisted aliens to go to Levelland and they asked him
if he had money for gasoline and he told them that be would try
to get some and in El Paso he borrowed $10 but that he did not
give any of the $10 to the respondent, although he understood it
was for the gasoline for the car which was to take them to Levelland. The (second) alien, J L B testified that they
agreed to go to Levelland but there WaS 110 actual agreement to pay
the respondent any amount of money, that it was understood that
iii

they would got together between all of them to pay the expenses
(third alien)
M
for the trip; that he understood that A
got $10 from a Cousin and A —M (tirat alien) obtained another
$10 also from cousins; that he had no money and was under no
obligation to pay respondent anything, but that once he had money
if he wanted to he could have given him any amount that he felt
he could and that he intended to give him an amount equivalent to a
bus ticket to Loveland.
The testimony given by the respondent and the witnesses at the
hearing is inconsistent with sworn statements made by them to
immigration officers prior to the hearing. The special inquiry officer has taken the position that the prior statements are more
credible, and upon a full consideration of all the evidence, we ...cur in the finding that the evidence establishes that in return for
his assistance to the other aliens the respondent received some
monetary consideration and was promised additional monetary consideration at a later date.
, A-3894495, 5 I. & N.
Counsel relies upon Matter of G—M
Dec. 93, as controlling,. However, the facts in that case are not
comparable. We believe the facts in this case bring it within the
rationale of the holding in Matter of P-0 , A-7802114, 7
L & N. Dec. 514 (1957). In that case we held that an agreement
to pay later constitutes "gain" or "anticipated gain" even though
no money is paid at the time, and that the anticipation of profit, no
matter how small, brings the respondent within the deportation
provision. Many cases revolve around a promise to pay respondent enough to cover the cost of his gasoline; we have held that this
constitutes an "anticipated gain." The word "gain" is construed
in. a practical some to cover cases in which illegal smuggling was
encouraged or assisted for venal reasons even though the advantage
which accrues to the alien be an anticipated benefit (Matter of
, 2 I. & N. Dec. 758, 766 (Attorney General, 1947)). We
accordingly conclude that the charge is sustained by the evidence.
Order: It is ordered that the appeal be and the same is hereby
dismissed.

184

